DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, Claims 1-10, drawn to a pen needle with a hub having a circumferentially oriented flexible tab; and an outer cover having an inwardly projecting rib (Figs. 6-7 and 21A-21B), classified in A61M5/3202; and
Group II, Claims 11-14, drawn to a pen needle with a needle bearing hub having patient side and non-patient side shields (Figs. 18A-18B), classified in A61M2005/3254.

The inventions are independent or distinct, each from the other because:
Inventions of Group I and Group II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the present case, the device of Group I includes a cover configured to be placed over the needle hub, the connection between the hub and cover being threadless, and rather engaging with each other via the hub having a circumferentially oriented flexible tab and an outer cover having an inwardly projecting rib. Contrary to the device of Group I, the device of Group II comprises a needle hub with patient side and non-patient side shields that must be removed prior to the hub being placed on a device, the shields for providing sterility of the needles they cover. In Group II, the invention appears to be concerned with sterile storage of needle hubs whereas the invention of Group I is directed to the feedback provided to a user when the cover is fully rotated onto a needle hub. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the groupings of patentably distinct inventions will likely require different fields of search (e.g., searching different classes/subclasses or electronic resources), or employing different search strategies and/or search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Roman Fayerberg on 12/07/2022, a provisional election was made without traverse to prosecute the invention of Group I, Claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claim 4 is objected to because of the following informalities: Lines 2-3 reading “which engage an inward projecting rib” should read --which engage the at least one radially inward projecting rib--.  Appropriate correction is required to maintain consistency.

Claim 10 is objected to because of the following informalities: Line 3 reading “the straight side on a radially” should read --a straight side on the radially--.  Appropriate correction is required to avoid 112 indefinite rejection. 

Claim 10 is objected to because of the following informalities: Line 4 reading “on a radially inward” should read --on the radially inward--.  Appropriate correction is required to avoid 112 indefinite rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites the limitation “followed by a stop” in Line 26. It is unclear from the claim whether this is the same stop as the hard stop first referenced in Line 5. For purposes of examination, the limitation “followed by a stop” will be treated as --followed by the at least one hard stop--. Claims 4-7 are rejected by virtue of their dependence on Claim 3. Appropriate correction and/or clarification is required. 

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites the limitation “each of said two circumferentially oriented flexible tabs having a radially outward projection on a respective end thereof” in Lines 2-4. It is unclear whether “a radially outward projection” is the same radially outward projection first recited in Line 4 of Claim 3. Furthermore, Claim 5 recites the limitation “two sets of two or more inwardly projecting ribs on the inside circumferential surface of the outer cover” in Lines 4-5. It is unclear whether “two or more inwardly projecting ribs” is in reference back to the ribs first recited in Lines 8-9 of Claim 3. Examiner recommends rewriting the claim to include the original recitation of structure followed by how it is being modified (wherein this is how the claim is being interpreted by the examiner for purposes of examination). Appropriate correction and/or clarification is required. 

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites the limitation “a circumferentially oriented ramp on the flexible tab having an increased diameter in the direction of the end of the flexible tab” in Lines 2-3. It is unclear how a ramp can have a diameter where a ramp has a slope, height, width and length. Applicant’s specification and drawings were reviewed to determine what this limitation may be in reference to. However, examiner is unable to find any correlating structure. Appropriate correction and/or clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ruan et al. (USPGPub 2009/0069753). 

Re Claim 1, Ruan teaches a pen needle (Ruan Fig. 1), comprising a needle-bearing hub (251) having threads (221) for attachment to a medication delivery device (Ruan Fig. 7; ¶ 0050) and at least one radially outward projecting rib (253) located proximally of the threads (221) (Ruan Fig. 7); and an outer cover (261) received over the hub (251) covering the needle (300) and having at least one circumferentially oriented flexible tab (263) engaging the at least one radially outward projecting rib (253) on the hub (251) to provide sensory feedback for the user when the hub (251) is installed on the medication delivery device (Ruan ¶ 0050); wherein the at least one radially outward projecting rib (253) comprises a plurality of radially outward projecting ribs (Ruan Figs. 5 or 7 - wherein the embodiment of Fig. 7 has two and the embodiment of Fig. 5 has many) for sequentially deflecting the at least one circumferentially oriented flexible tab (263) to produce the sensory feedback as two or more sequential clicks when the hub (251) offers sufficient resistance to applied rotational force to allow the outer cover (261) to rotate with respect to the hub (251) (Ruan ¶ 0051-0057; Figs. 7-17).
	In the present case, prior art Ruan teaches the claimed invention but for the projecting rib being on the cover and the circumferentially oriented flexible tab being on the hub. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the at least one circumferentially oriented flexible tab located on the hub and the at least one radially projecting rib on the cover, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. Also see MPEP 2144 (VI-A).

Re Claim 2, Ruan teaches all of the limitations of Claim 1. Ruan further teaches wherein engagement of the hub (251) with the outer cover (261) prevents the outer cover from moving distally with respect to the hub (251) until after the outer cover (261) rotates with respect to the hub (251) (Ruan ¶ 0051-0053).

Re Claim 3, Ruan teaches a pen needle (Ruan Fig. 1), comprising a needle-bearing hub (251) having threads (221) for attachment to a medication delivery device (Ruan Fig. 7; ¶ 0050); at least one radially outward projecting rib (253) on the hub (251) located proximally of the threads (221) (Ruan Fig. 7); and an outer cover (261) received over the hub (251) covering the needle (300) and having at least one circumferentially oriented flexible tab (263), the end of each circumferentially oriented flexible tab (263) having a radially inward projection (267); at least one hard stop (265) on the outer cover (261) located proximally of the threads (221) projecting in a radially outward direction and a circumferential gap (as seen in Ruan Fig. 11 - space between elements 265 and 267) separating the radially inward projection (267) on the flexible tab (263) from the hard stop (265); wherein engagement of the at least one radially outward projecting rib (253) on the hub (251) with the projection (267) on the flexible tab (263) causes the hub (251) to rotate with the outer cover (261) when the hub (251) offers low resistance to applied rotational force (Ruan ¶ 0055-0056); the projection (267) on the flexible tab (263) rides over the at least one radially outward projecting rib (253) on the outer cover (261) when the hub (251) offers higher resistance to applied rotational force when the outer cover (261) rotates with respect to the hub (251) creating sensory feedback that the hub (251) is fully installed on the medication delivery device (Ruan ¶ 0050).  
	Ruan further teaches engagement of the at least one radially outward projecting rib (253) against the hard stop (265) prevents rotation of the outer cover (261) with respect to the hub (251) when the hub (251) is fully seated on the medication delivery device (Ruan ¶ 0053-0056); and the at least one radially outward projecting rib (253) comprises a set of two or more radially outward projecting ribs on an outside surface of the hub (251) engaging the projection (267) on the flexible tab (263) (Ruan Figs. 5 or 7 - wherein the embodiment of Fig. 7 has two and the embodiment of Fig. 5 has many), each said set of two or more outward radially projecting ribs (253) received in the circumferential gap between the hard stop (265) and the radially inward projection (267) on the end of the flexible tab (263), whereby the sensory feedback comprises two or more sequential clicks produced by the sequential engagement of the two or more radially outward projecting ribs (253) with the projection (267) on the flexible tab (263), followed by the hard stop (265) (Ruan ¶ 0051-0057; Figs. 7-17).
	In the present case, prior art Ruan teaches the claimed invention but for the projecting rib being on the cover and the circumferentially oriented flexible tab being on the hub. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the at least one circumferentially oriented flexible tab located on the hub and the at least one radially projecting rib on the cover, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. Also see MPEP 2144 (VI-A).

Re Claim 4, Ruan teaches all of the limitations of Claim 3. Ruan further teaches wherein the flexible tab (263) has a plurality of radially inward projections (267) which engage the at least one radially outward projecting rib (253) (Ruan ¶ 0054 - different ramped surfaces 267 and 269). In the present case, prior art Ruan teaches the claimed invention but for the projecting rib being on the cover and the circumferentially oriented flexible tab being on the hub. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the at least one circumferentially oriented flexible tab located on the hub and the at least one radially projecting rib on the cover, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. Also see MPEP 2144 (VI-A).

Re Claim 5, Ruan teaches all of the limitations of Claim 3. Ruan further teaches the at least one circumferentially oriented flexible tab (263) comprising two circumferentially oriented flexible tabs on the outer cover (261) located proximally of the threads (Ruan Figs. 8 and 9), each of said two circumferentially oriented flexible tabs having a radially inward projection (267) on a respective end thereof, and two sets of two or more outwardly projecting ribs (253) on the outside circumferential surface of the hub (251) (Ruan Figs. 5 or 7 - wherein the embodiment of Fig. 7 has two and the embodiment of Fig. 5 has many). In the present case, prior art Ruan teaches the claimed invention but for the projecting rib being on the cover and the circumferentially oriented flexible tab being on the hub. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the at least one circumferentially oriented flexible tab located on the hub and the at least one radially projecting rib on the cover, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. Also see MPEP 2144 (VI-A).

Re Claim 6, Ruan teaches all of the limitations of Claim 3. Ruan teaches the radially inward projection (267) at the end of each circumferentially oriented flexible tab (263) being a circumferentially oriented ramp on the flexible tab (263) (Ruan ¶ 0052) and having an increased diameter in the direction of the end of the flexible tab (263) (wherein the height of the ramp increases moving toward the end of the flexible tab), which increases the force required to turn the outer cover (261) with respect to the hub (251) as the at least one radially outward projecting rib (253) on the hub (251) rides on the ramp (Ruan ¶ 0052; Figs. 7-9). In the present case, prior art Ruan teaches the claimed invention but for the projecting rib being on the cover and the circumferentially oriented flexible tab being on the hub. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the at least one circumferentially oriented flexible tab located on the hub and the at least one radially projecting rib on the cover, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. Also see MPEP 2144 (VI-A). 

Re Claim 7, Ruan teaches all of the limitations of Claim 3. Ruan further teaches a beveled surface on the projection (267) on the flexible tab (263) (as seen in Ruan Figs. 8 and 9) engaging a beveled surface on the at least one radially outward projecting rib (253) (as seen in Ruan Fig. 7). In the present case, prior art Ruan teaches the claimed invention but for the projecting rib being on the cover and the circumferentially oriented flexible tab being on the hub. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the at least one circumferentially oriented flexible tab located on the hub and the at least one radially projecting rib on the cover, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. Also see MPEP 2144 (VI-A).
Re Claim 8, Ruan teaches a pen needle (Ruan Fig. 1), comprising a needle-bearing hub (251) having threads (221) for attachment to a medication delivery device (Ruan Fig. 7) and at least one radially outward projecting rib (253) located proximally of the threads (221) (Ruan Fig. 7); and an outer cover (261) having at least one circumferentially oriented flexible tab (263), the at least one circumferentially oriented flexible tab (263) having a radially inward surface with a projection (267), the projection (267) having a beveled side (as seen in Ruan Figs. 8 and 9); the at least one radially outward projecting rib (253) having a beveled surface (as seen in Ruan Fig. 7) engaging the beveled surface of the projection (267) on the at least one circumferentially oriented flexible tab (263); wherein engagement of the at least one radially outward projecting rib (253) on the hub (251) with the projection (267) on the at least one circumferentially oriented flexible tab (263) causes the hub (251) to rotate with the outer cover (261) when the hub (251) offers low resistance to applied rotational force (Ruan ¶ 0055-0056); the projection (267) on the at least one circumferentially oriented flexible tab (263) deflects and rides over the at least one radially outward projecting rib (253) on the hub (251) when the outer cover (261) rotates with respect to the hub (251) at increased resistance to applied rotational force, creating an audible and/or tactile indication that the hub (251) is fully installed on the medication delivery device (Ruan ¶ 0050); and the at least one radially outward projecting rib (253) comprises a set of two or more radially inward projecting ribs on an outside surface of the hub (251) for sequentially engaging the projection (267) on the at least one circumferentially oriented flexible tab (263) to produce two or more sequential clicks (Ruan ¶ 0051-0057; Figs. 7-17).
	In the present case, prior art Ruan teaches the claimed invention but for the projecting rib being on the cover and the circumferentially oriented flexible tab being on the hub. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the at least one circumferentially oriented flexible tab located on the hub and the at least one radially projecting rib on the cover, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. Also see MPEP 2144 (VI-A).

Re Claim 9, Ruan teaches all of the limitations of Claim 8. Ruan also teaches wherein the at least one circumferentially oriented flexible tab (263) on the outer cover (261) comprises two flexible tabs (as seen in Ruan Figs. 8 and 9), each having a radially inward projection (267), said inward projections located about 180 degrees apart, radially opposite each other on the proximal end of the outer cover (261) (as seen in Ruan Figs. 8 and 9). In the present case, prior art Ruan teaches the claimed invention but for the projecting rib being on the cover and the circumferentially oriented flexible tab being on the hub. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the at least one circumferentially oriented flexible tab located on the hub and the at least one radially projecting rib on the cover, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. Also see MPEP 2144 (VI-A).

Re Claim 10, Ruan teaches all of the limitations of Claim 9. Ruan further teaches wherein each said radially inward projection (267) on the outer cover (261) and each said radially outward projecting rib (253) on the hub (251) has a straight side perpendicular to a circumferential direction (as seen in embodiment of Ruan Figs. 8 and 9), and wherein a straight side on the radially inward projection (267) on the outer cover (261) and the straight side on the radially outward projecting rib (253) on the hub (251) engage each other when the outer cover (261) and hub (251) are rotated to remove the hub (251) from the medication delivery device (Ruan ¶ 0051-0057; embodiment of Figs. 8 and 9). In the present case, prior art Ruan teaches the claimed invention but for the projecting rib being on the cover and the circumferentially oriented flexible tab being on the hub. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the at least one circumferentially oriented flexible tab located on the hub and the at least one radially projecting rib on the cover, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. Also see MPEP 2144 (VI-A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783